Lifson, J.
(dissenting and voting to reverse the order insofar as appealed from, deny that branch of the mother’s cross motion which was for an award of pendente lite child support, and remit the matter to the Supreme Court, Suffolk County, for a determination of child support after determination of the custody issues, with the following memorandum): The parties hereto are parents of two children. A petition for custody was initially filed in the Family Court. Pending determination of custody and support, the parties entered into a so-ordered stipulation which in essence provided that the parties were to share physical custody equally. The Family Court, in pertinent part, found that the father’s adult daughter by a different relationship provided child care service five days a week and that the children spent a majority of their time under the father’s dominion, during which time he provided for all their essential needs. However, the Family Court deemed the father to be the noncustodial parent for purposes of determining child support, based on his superior income. Based upon its finding that the father provided substantially for the needs and supervision of the children, the Family Court determined that he was obligated to pay no child support to the mother.
Thereafter, the parties agreed to discontinue the Family Court proceeding without prejudice to litigating the issue of custody in the Supreme Court. The consent order of the Family Court, in pertinent part, provided that all preexisting orders would continue without prejudice.
In the Supreme Court the father commenced this action, inter alia, for custody and child support, and the mother counterclaimed for the identical relief. Each party moved for interim relief. Pending the outcome of the custody hearing, the Supreme Court, in effect, granted that branch of the mother’s cross motion which was for pendente lite child support to the extent of directing the father to pay the sum of $426 per week. The father appeals to this Court, alleging that pending the final determination of the Supreme Court with respect to custody, the Family Court order should control. The majority would affirm. For the reason stated below I respectfully dissent.
*817The Supreme Court relied on the finding of the Family Court in determining that the father was the noncustodial parent, but ignored the more significant finding that the children spent a majority of their time with the father or his surrogate and that he was providing substantially for their needs. The Supreme’s Court reliance on the respective income of the parties was premature.
Where, as here, the parties endeavor to share custody, in determining the appropriate child support standard the court must first determine who is deemed to be the custodial parent. Generally, in a shared custody situation where the court has determined that one party or the other has more time with the children such person is deemed the custodial parent (see Bast v Rossoff, 91 NY2d 723 [1998]; Baraby v Baraby, 250 AD2d 201 [1998]). Where the apportionment of time between the parents is truly equal, a court may deem the party with superior income to be the noncustodial parent (see e.g. Carpenter-Siracusa v Siracusa, 34 AD3d 611 [2006]). Here, further analysis of the apportionment of time is unwarranted since it was previously determined that the children were with the father a majority of the time and he should have been deemed the custodial parent, solely for the purposes of fixing child support.
Furthermore, I note that the only rational import of the activity in the Family Court is that the parties had agreed temporarily on their respective child support obligations without prejudice to its potential alteration by the Supreme Court upon the “final determination” (emphasis added) of the custody issue. Such an outcome would not prejudice the mother since the right to recoup any child support that might accrue to her during the pendency of the action would be preserved. Any other interpretation would render the litigation (completed in the Family Court upon consent) a nullity, a result which the parties purposefully avoided. In my view, the Supreme Court’s pendente lite order should be reversed insofar as appealed from, that branch of the mother’s cross motion which was for pendente lite child support should be denied, and the matter should be remitted to the Supreme Court, Suffolk County, for a new determination of the support issue, along with the other economic issues identified in the Supreme Court’s order, abiding the determination of the custody litigation.